EXHIBIT 2A (i) ROSS MILLER *040101* *040101* Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website:www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of SEVEN ARTS ENTERTAINMENT INC. Corporation: 2. Registered o Commercial Registered Agent: Agent for Service Name of Process: (check x Noncommercial Registered Agent OR o Office or Position with Entity only one box) (name and address below) (name and address below) Lionel Sawyer & Collins, Ltd. Name of Noncommercial Registered AgentOR Name of Title of Office or Other Position with Entity 300 South Fourth Street, Ste. 1700 LasVegas Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Number of Number of shares Stock: (number of shares with Par value without shares corporation is par value: per share: $ par value: authorized to issue) 4. Names and 1) Hubert Gibbs Addresses of the Name Board of 6121 Sunset Boulevard, Ste. 512 LosAngeles CA Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must be a natural person 2) Peter M. Hoffman at least 18 years of age; Name attach additional page if 6121 Sunset Boulevard, Ste. 512 LosAngeles CA more than two directors/trustees) Street Address City State Zip Code 5. Purpose: (optional; The purpose of the corporation shall be: see instructions) 6. Name, Address X and Signature of Christy L. Connor Incorporator: (attach Name /s/ Christy L. Connor Incorporator Signature additional page if more 300 South Fourth Street, Ste. 1700 Las Vegas NV than one incorporator) Address City State Zip Code 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of X /s/ illegible Appointment of June10, 2010 Registered Agent: Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date This form must be accompanied by appropriate fees. Nevada Secretary of State NRS 78 Articles Revised:4-10-09 ARTICLES OF INCORPORATION OF SEVEN ARTS ENTERTAINMENT, INC. ARTICLE 4 DIRECTORS Additional Directors Michael Garstin 6121 Sunset Boulevard, Suite 512 Los Angeles, CA 90028 Kate Hoffman 6121 Sunset Boulevard, Suite 512 Los Angeles, CA 90028 Julia Verdin 6121 Sunset Boulevard, Suite 512 Los Angeles, CA 90028 Tony Nickox 6121 Sunset Boulevard, Suite 512 Los Angeles, CA 90028 Elaine New 6121 Sunset Boulevard, Suite 512 Los Angeles, CA 90028 ARTICLE 8 ELECTION NOT TO BE GOVERNED BY CORPORATE COMBINATIONS ACT The Corporation hereby elects not to be goverend by Sections78.411 to 78.444, inclusive, of the Nevada Revised Statutes.
